Case: 13-1155    Document: 49    Page: 1   Filed: 10/03/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                TESCO CORPORATION,
                   Plaintiff-Appellant,
                            v.
          NATIONAL OILWELL VARCO, LP,
                Defendant-Appellee,
                           AND

        OFFSHORE ENERGY SERVICES, INC.,
               Defendant-Appellee,
                           AND

   FRANK’S CASING CREW AND RENTAL TOOLS,
                      INC.,
            Defendant-Cross Appellant.
                __________________________

                     2013-1155, -1262
                __________________________

     Appeals from the United States District Court for the
 Southern District of Texas in No. 08-CV-2531, Judge
 Keith P. Ellison.
                __________________________

                      ON MOTION
                __________________________
Case: 13-1155    Document: 49     Page: 2    Filed: 10/03/2013




 TESCO CORPORATION   v. NATIONAL OILWELL VARCO, L.P.       2

    Before DYK, MOORE, and TARANTO, Circuit Judges.
 DYK, Circuit Judge.
                         ORDER
     National Oilwell Varco, LP (NOV), Offshore Energy
 Services, Inc. (OES), and Frank’s Casing Crew and Rental
 Tools, Inc. (Frank’s) (collectively Appellees) move to
 dismiss for lack of jurisdiction. Tesco Corporation (Tesco)
 opposes. The United States District Court for the South-
 ern District of Texas submits a letter.
     Tesco, the owner of the two patents at issue, brought
 suit against Appellees for infringement of the patents. A
 jury found the claims of one of the patents valid and the
 claims of the other patent invalid. Because of internal
 inconsistencies in the jury verdict, and because of concern
 that Tesco had not produced all of the discovery requested
 at trial, the district court authorized limited additional
 discovery. After engaging in the limited post-trial discov-
 ery, the parties filed numerous post-trial motions.
     The district court granted Frank’s post-trial motion
 for summary judgment on obviousness and NOV and
 OES’s motion for summary judgment of patent invalidity.
 The district court also denied as moot Frank’s motion for
 entry of judgment of inequitable conduct, Frank’s revised
 sealed motion for judgment of inequitable conduct, and
 Appellee’s motion for reconsideration of the court’s denial
 of Appellee’s post-trial motions for summary judgment.
 The district court has indicated that some of these actions
 may be reconsidered. Frank’s motion for attorney’s fees
 was also denied. Tesco appealed the order and Frank’s
 subsequently filed a cross-appeal from the same order in
 case no. 2013-1262.
     Appellees contend that the order is non-final and not
 appealable because: (1) their affirmative defenses and
 declaratory judgment claims of unenforceability and
Case: 13-1155         Document: 49   Page: 3     Filed: 10/03/2013




 3          TESCO CORPORATION   v. NATIONAL OILWELL VARCO, L.P.

 attorneys’ fees are unresolved; (2) there was no final
 judgment from the district court; and (3) the district court
 has yet to rule on outstanding motions. Tesco argues that
 the order is final and appealable because “the facts
 demonstrate that the district court intended to end the
 case.”
     We agree with Appellees that the appeal is premature
 and that Tesco has made no showing that it is appealable.
 Because there are pending claims, there is no final judg-
 ment and this appeal is premature. See Nystrom v.
 TREX Co., 339 F.3d 1347, 1350 (Fed. Cir. 2003) (“If a case
 is not fully adjudicated as to all claims for all parties and
 there is no express determination that there is no just
 reason for delay or express direction for entry of judgment
 as to fewer than all of the parties or claims, there is no
 final decision . . . and therefore no jurisdiction”). As the
 cross-appeal in case no. 2013-1262 is from the same non-
 appealable, non-final order, dismissal of that appeal is
 also warranted.
       Accordingly,
       IT IS ORDERED THAT:
     (1) Appellees’ motion to dismiss is granted. The ap-
 peals are dismissed.
       (2) All other pending motions are denied as moot.
       (3) Each side shall bear its own costs.

                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk
 s26
 ISSUED AS A MANDATE: October 3, 2013